Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                   June 03, 2016

The Court of Appeals hereby passes the following order:

A16A1766. IN RE: ESTATE OF FRONICE S. PRICE.

       In January 2015, Thomas L. Cohen, the administrator of the estate of Fronice
S. Price, filed an interim return covering the period of May 2014 to December 2014,
including a request for the payment of over $70,000 in legal fees. Two beneficiaries
of the estate objected that the estate’s legal fees were excessive. Following a hearing,
the probate court ordered payment of $11,580 in legal fees.1 Cohen originally filed
his appeal in the Supreme Court, which transferred the case to this Court after finding
no basis for jurisdiction in the Supreme Court. We, however, also lack jurisdiction.

      Cohen’s direct appeal is premature as there is no final judgment and the case
remains pending in the probate court. See OCGA § 5-6-34 (a) (1) (a judgment is final
“where the case is no longer pending in the court below”). Therefore, the order from
which Cohen seeks to appeal is interlocutory and not appealable without compliance
with the interlocutory appeal procedure of OCGA § 5-6-34 (b), which includes
obtaining a certificate of immediate review. See Bailey v. Bailey, 266 Ga. 832, 833
(471 SE2d 213) (1996). Cohen’s failure to follow the interlocutory appeal procedure
deprives us of jurisdiction, and this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             06/03/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
      This case has previously been before this Court on an unrelated matter. See
Case No. A13A1517 (decided November 13, 2013).